COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                            NOS. 02-13-00298-CR
                                 02-13-00299-CR


CAMERON DOMINIC EVANS                                              APPELLANT

                                       V.


THE STATE OF TEXAS                                                      STATE

                                   ------------

          FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                    ----------

      We have considered “Appellant’s Motion To Dismiss Appeals.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss these appeals. See Tex. R. App. P.

42.2(a), 43.2(f).


      1
       See Tex. R. App. P. 47.4.
                                        PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 8, 2013




                             2